IN THE SUPREME COURT OF THE STATE OF NEVADA


                    GENARO RICHARD PERRY,                                   No. 82931
                                      Appellant,
                                  vs.
                    THE STATE OF NEVADA,
                                      Respondent.

                    GENARO RICHARD PERRY,                                   No. 83278 v
                                      Appellant,
                                  vs.
                    THE STATE OF NEVADA,                                     FILED
                                      Respondent.
                                                                             AUG 1 0 2021
                                                                            ELIZABETH A. BROWN
                                                                          CLERVF   9UPREME COURT
                                                                                 v
                                                                               DEPUTY CLERK


                     ORDER ADMINISTRATIVELY CLOSING THE APPEAL IN DOCKET
                            NO. 83278 AND TRANSFERRING DOCUMENTS

                                Docket No. 83278 is a pro se appeal from a district court order
                    denying a motion requesting order directing the Las Vegas Metropolitan
                    Police Department to conduct genetic marker and latent fingerprint
                    analysis of evidence impounded at crime scene. Appellant's appeal from
                    this district court order was previously docketed in this court in Docket No.
                    82931. The clerk of this court inadvertently docketed this appeal as a
                    separate matter when appellant filed a second, duplicative notice of appeal.
                    Accordingly, the clerk is directed to administratively close the appeal in
                    Docket No. 83278 and transfer to Docket No. 82931 all documents filed or
                    received in Docket No. 83278.
                                It is so ORDERED.




SUPREME COURT
        Of
     NEVADA


10> 1.1471   4i*D
                 cc:   Hon. Jacqueline M. Bluth, District Judge
                       Genaro Richard Perry
                       Jean J. Schwartzer
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA

01 1947A ceico
                                                     2